



EXHIBIT 10.6


Boardwalk Pipeline Partners
Phantom Unit and Cash Bonus Grant Agreement


Grantee:                                    
Grant Date:    February 2, 2017


1.
Grant of Phantom Units with DERs and Cash Bonus.

(a)
Effective as of the grant date set forth above (the “Grant Date”), Boardwalk
Pipeline Partners, LP, a Delaware limited partnership (the “Partnership”),
hereby grants to you [●] Phantom Units under the Boardwalk Pipeline Partners
Long-Term Incentive Plan (the “LTIP”) on the terms and conditions set forth in
this Phantom Unit and Cash Bonus Grant Agreement (this “Agreement”) and in the
LTIP. Capitalized terms used in this Agreement but not defined herein shall have
the meanings assigned to them in the LTIP, unless the context requires
otherwise.

(b)
This grant of Phantom Units includes a tandem distribution equivalent right
(“DER”) grant with respect to each Phantom Unit granted under this Agreement.
The Partnership shall establish a DER bookkeeping account (“DER Account”) for
you with respect to each Phantom Unit granted hereunder that shall be credited
with an amount equal to all cash distributions, if any, paid by the Partnership
with respect to a common unit of the Partnership (“Common Unit”) so long as such
Phantom Unit is “outstanding” on the record date for the applicable
distribution.

(c)
Effective as of the Grant Date, the Partnership hereby grants you a contingent
Cash Bonus under the Boardwalk Pipeline Partners Unit Appreciation Rights and
Cash Bonus Plan (the “UAR and Cash Bonus Plan” and together with the LTIP, the
“Plans”) in the amount of [●] on the terms and conditions set forth herein and
in the UAR and Cash Bonus Plan.

TO ACCEPT THESE AWARDS, YOU MUST LOGIN TO CERIDIAN AND MAKE A “TIME OF PAYMENT”
ELECTION IN ACCORDANCE WITH PARAGRAPH 4 ON OR BEFORE MARCH 3, 2017.
2.
Vesting.

(a)
Subject to Paragraph 3 below, the Phantom Units and Cash Bonus will become
vested in accordance with the following schedule so long as you remain an
Employee of the Partnership or one of its Affiliates through each “Vesting Date”
listed below:

Vesting Date
Percentage of Phantom Units and Cash Bonus Granted Under this Agreement that
Become Vested
December 1, 2018
50%
December 1, 2019
50%



(b)
Except as otherwise provided in Paragraph 3, if you incur a termination of
employment with the Partnership and its Affiliates that constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Treasury regulations and
other applicable guidance issued thereunder (a “Termination of Employment”)
prior to December 1, 2019 (the “Final Vesting Date”), then, as of the date of
your Termination of Employment, the Phantom Units, if any, that remain unvested
and the portion of the Cash Bonus, if any, that has not become vested shall
automatically be forfeited in full without payment upon your Termination of
Employment.



    

--------------------------------------------------------------------------------




(c)
Upon the vesting of a Phantom Unit, the amount credited to your tandem DER
Account with respect to such Phantom Unit shall also vest. If a Phantom Unit is
forfeited, the amount credited to your tandem DER Account with respect to such
Phantom Unit shall be forfeited at the same time.

3.
Events Occurring Prior to the Final Vesting Date.

(a)
Death or Disability. If you incur a Termination of Employment prior to the Final
Vesting Date due to your death or a disability that entitles you to benefits
under a long-term disability plan of the Partnership or one of its Affiliates
(“Disability”), a pro-rata percentage of the Phantom Units and Cash Bonus
granted hereunder will automatically become vested upon your Termination of
Employment. Such pro-rata percentage shall be equal to “A” divided by “B,” where
“A” is the number of days in the period beginning on the Grant Date and ending
on the date of your Termination of Employment, and “B” is the total number of
days in the period beginning on the Grant Date and ending on the Final Vesting
Date (the “Vesting Period”). The remaining percentage of your Phantom Units that
do not become vested as provided in the preceding sentence shall automatically
be cancelled unpaid and Cash Bonus that does not become vested as provided in
the preceding sentence shall be automatically forfeited on your Termination of
Employment. Notwithstanding any deferral election you make pursuant to Paragraph
4(b), as soon as reasonably practicable (and, in all events, not later than 30
days) following your Termination of Employment due to your death or Disability,
subject to Paragraph 5, the Partnership (or one of its Affiliates) shall pay to
you (or, in the event of your death, to your estate or the person or persons who
acquire the Phantom Units, tandem DERs and rights to the Cash Bonus granted
hereunder by will or the laws of descent and distribution or otherwise by reason
of your death), (i) with respect to each Phantom Unit that becomes vested
pursuant to this Paragraph 3(a), an amount of cash equal to the sum of (x) the
average closing price of a Common Unit on the New York Stock Exchange (“NYSE”)
for the last 30 trading days immediately preceding your Termination of
Employment, and (y) the cumulative amount credited to your DER Account
maintained with respect to such vested Phantom Unit and (ii) an amount of cash
equal to the portion of the Cash Bonus that becomes vested pursuant to this
Paragraph 3(a).

(b)
Retirement. If your Termination of Employment occurs on or after the date that
is 13 months after the Grant Date and prior to the Final Vesting Date and is due
to your Retirement, then any unvested portion of your Phantom Units and Cash
Bonus will automatically become vested upon your Termination of Employment,
subject to your continued compliance with the Noncompetition Restriction and the
Non-solicitation Restriction set forth below. Such Phantom Units (less the
Retirement Tax Accelerated Phantom Units, as defined below) will be paid to you
at the time you originally elected in accordance Paragraph 4 (i.e., the Regular
Payment Dates if you elected “Payment Option A” or the Deferred Payment Date if
you elected “Payment Option B”) and the Cash Bonus will be paid to you on the
Regular Payment Dates, so long as you have continuously complied with the
Noncompetition Restriction and the Non-solicitation Restriction through the
applicable payment date(s). However, certain tax withholding obligations must be
satisfied with respect to your vested Phantom Units and tandem DERs in the
calendar year in which the Retirement Vesting Date (as defined below) occurs. To
satisfy these tax withholding obligations, a portion of your vested Phantom
Units (the “Retirement Tax Accelerated Phantom Units”) and tandem DERs will be
accelerated and withheld in accordance with Paragraph 5 on or before the last
day of the calendar year in which the Retirement Vesting Date occurs. As used in
this Paragraph 3(b):

(i)
“Noncompetition Restriction” means that, during the period beginning on the
Grant Date and ending on the Final Vesting Date (the “Award Period”), without
the written consent of the Committee, you will not, directly or indirectly
(other than on behalf of the Partnership or one or more of its Affiliates),
carry on or engage in the business of providing transportation, storage or
processing of natural gas or natural gas liquids or any other business in which
the Partnership or any of its Affiliates is engaged and with respect to which
you provide material services or for which you have material responsibility
during the final two years of your employment (the “Business”) within the
Restricted Area; accordingly, you acknowledge and agree that during the Award
Period and within the Restricted Area, you will not be employed or engaged by
(or








--------------------------------------------------------------------------------




otherwise provide services to) any business, entity or person that engages in
the Business (other than the Partnership or one or more of its Affiliates), as
doing so would constituting carrying on or engaging in the Business in violation
of the restrictions set forth in this Paragraph 3(b)(i);
(ii)
“Non-solicitation Restriction” means that during the Award Period, you will not,
directly or indirectly, for yourself or any other person or entity, request or
solicit in any manner, without the written consent of the Committee, any
employee of the Partnership or any of its Affiliates with whom you had regular
contact, or with whom you had a supervisory relationship (whether as a
supervisor or supervisee) during the course of your employment with the
Partnership or any of its Affiliates to terminate his or her employment with the
Partnership or any of its Affiliates;

(iii)
“Restricted Area” means: (A) the State of Texas; (B) the following parishes
within the State of Louisiana: Acadia, Allen, Ascension, Assumption, Avoyelles,
Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, DeSoto, East Baton Rouge, East Carroll, East Feliciana,
Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson
Davis, Lafayette, Lafourche, LaSalle, Lincoln, Livingston, Madison, Morehouse,
Natchitoches, Orleans, Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River,
Richland, Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John, St.
Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne,
Union, Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll,
West Feliciana, and Winn; and (C) any other county in which you provide material
services or for which you have material responsibility during the final two
years of employment with the Partnership or any of its Affiliates; and

(iv)
“Retirement” means your Termination of Employment due to your resignation on or
after reaching age 55 and having completed five or more years of continuous
service with the Partnership and its Affiliates; provided, however, that such
resignation will constitute a Retirement only if, at least one year prior to
your desired retirement date (your “Retirement Date”), which Retirement Date
shall not be earlier than the date that is 13 months after the Grant Date, you
file a written notice with the human resources department of the Partnership
that (x) indicates you intend to retire and (y) specifies your Retirement Date
(a “Retirement Notice”). For the avoidance of doubt, if you incur a Termination
of Employment prior to the Retirement Vesting Date, then your Termination of
Employment will not be considered a Retirement for purposes of this Agreement
(regardless of whether you have filed a Retirement Notice).

(v)
“Retirement Vesting Date” means the later of the date that is (x) 13 months
after the Grant Date or (y) one year after you file a Retirement Notice.

The Committee or its delegate shall have the sole discretion to determine
whether your Termination of Employment is due to Retirement and whether you have
violated the Noncompetition Restriction or Non-solicitation Restriction, and its
determination on such matters shall be final and binding for all purposes.
You expressly acknowledge and agree that this Agreement creates an additional
incentive for you to help build the Partnership’s goodwill and that the Phantom
Units, DERs and Cash Bonus granted to you hereunder further align your interests
with the Partnership’s long-term business interests. You further acknowledge and
agree that the Noncompetition Restriction and Non-solicitation Restriction are
reasonable in all respects and reasonably related to the Partnership’s
legitimate business interests, including the protection of its (and its
Affiliates’) confidential information and goodwill. Although you and the
Partnership represent that the limitations as to time, geographic area, and
scope of activity contained in the Noncompetition Restriction and
Non-solicitation Restriction are reasonable and enforceable as written, if this
is judicially determined not to be the case, then you and the Partnership
specifically request that the limitations contained in this Agreement be
reformed to the extent necessary to make the Noncompetition Restriction and
Non-solicitation Restriction enforceable.







--------------------------------------------------------------------------------




(c)
Change of Control. If a Change of Control occurs during the Vesting Period and
you incur a Qualified Termination on or after such Change of Control, then any
unvested portion of the Phantom Units and Cash Bonus granted to you will
automatically become vested upon your Qualified Termination, but will be paid at
the time you originally elected in accordance Paragraph 4 (i.e., in the case of
Phantom Units, the Regular Payment Dates if you elected “Payment Option A” or
the Deferred Payment Date if you elected “Payment Option B” and, in the case of
the Cash Bonus, on the Regular Payment Dates). As used in this Paragraph 3(c), a
“Qualified Termination” means your Termination of Employment before the Final
Vesting Date either (i) by the Partnership or any of its Affiliates for any
reason other than due to (x) your material violation of the Partnership’s or one
of its Affiliate’s code of conduct policy, (y) your death or (z) your Disability
or (ii) by you as a result of a material diminution in your duties and
responsibilities in the aggregate following a Change of Control as compared to
your duties and responsibilities immediately before such Change of Control.

(d)
Other Terminations. If your Termination of Employment occurs prior to the Final
Vesting Date for any reason other than as provided in Paragraphs 3(a), (b) and
(c) above, then any unvested portion of the Phantom Units and Cash Bonus granted
to you shall automatically be forfeited on the date of your Termination of
Employment without payment, unless and to the extent such forfeiture is waived
by the Committee in its sole discretion.

4.
Payments. To accept the Phantom Units, tandem DERs and Cash Bonus granted under
this Agreement, you must login to Ceridian
https://sourceselfservice2.ceridian.com/bwp and elect, within 30 days following
the Grant Date, the time at which your vested Phantom Units and tandem DERs, if
any, shall be paid to you (i.e., Payment Option A or Payment Option B, as
described in Paragraphs 4(a) and 4(b) and summarized in the chart below). This
election does not affect the timing of payment for your Cash Bonus. Your time of
payment election will be irrevocable and cannot be changed once it is made.

Vesting Date
Payment Option A
Payment Option B
December 1, 2018
Vested Phantom Units and tandem DERs paid in December 2018
Vested portion of Cash Bonus paid in December 2018
Vested Phantom Units and tandem DERs generally* deferred until December 2019
Vested portion of Cash Bonus paid in December 2018
December 1, 2019
Vested Phantom Units and tandem DERs paid in December 2019
Vested portion of Cash Bonus paid in December 2019
Vested Phantom Units and tandem DERs paid in December 2019
Vested portion of Cash Bonus paid in December 2019

*As described in Paragraph 4(b), a portion of the vested Phantom Units and
tandem DERs will be accelerated and withheld to satisfy applicable tax
withholding obligations.


(a)
Payment Option A: If you elect “Payment Option A,” your vested Phantom Units
will be paid as they become vested (i.e., 50% will be paid in December 2018 and
50% will be paid in December 2019). In particular, on or as soon as reasonably
practicable (and, in all events, not later than 30 days) after each Vesting Date
(the “Regular Payment Dates”), subject to Paragraph 5, the Partnership (or one
of its Affiliates) shall pay to you, with respect to each vested Phantom Unit,
an amount of cash equal to the sum of (i) the average closing price of a Common
Unit on the NYSE for the last 30 trading days immediately preceding the
applicable Regular Payment Date, and (ii) the cumulative amount credited to your
DER Account maintained with respect to such vested Phantom Unit.

(b)
Payment Option B: If you elect “Payment Option B,” except as otherwise provided
in Paragraph 3(a), your vested Phantom Units will be deferred and paid to you
within 30 days following the Final Vesting Date (the “Deferred Payment Date”).
In particular, as soon as reasonably practicable (and, in all events, not later
than 30 days) following the Deferred Payment Date, subject to Paragraph 5, the
Partnership (or one of its Affiliates) shall pay to you, with respect to each
vested Phantom Unit (other than the Payment Option B Tax Accelerated Phantom
Units, as defined








--------------------------------------------------------------------------------




below), an amount of cash equal to the sum of (x) the average closing price of a
Common Unit on the NYSE for the last 30 trading days immediately preceding the
Deferred Payment Date, and (y) the cumulative amount credited to your DER
Account maintained with respect to such vested Phantom Unit. However, if you
elect “Payment Option B,” certain tax withholding obligations must still be
satisfied with respect to your vested Phantom Units and tandem DERs at the time
they become vested. To satisfy these tax withholding obligations, a portion of
your vested Phantom Units (the “Payment Option B Tax Accelerated Phantom Units”)
and tandem DERs that you elect to defer will be accelerated and withheld in
accordance with Paragraph 5 at the time of vesting. For the avoidance of doubt,
if you incur a Termination of Employment due to your death or Disability, any
deferral election you make pursuant to this Paragraph 4(b) shall become null and
void upon such Termination of Employment and any Phantom Units and tandem DERs
that become vested upon such Termination of Employment will be paid in
accordance with Paragraph 3(a).
(c)
Cash Bonus: Regardless of whether you elect Payment Option A or Payment Option
B, on each Regular Payment Date, the Partnership shall pay you an amount of cash
equal to 50% of the Cash Bonus, less the amount of all taxes the Partnership is
required to withhold from such payments.

5.
Withholding of Taxes. To the extent that the vesting or payment of a Phantom
Unit, a tandem DER or any portion of the Cash Bonus granted hereunder results in
the receipt of compensation income or wages by you with respect to which the
Partnership (or one of its Affiliates) has a tax withholding obligation pursuant
to applicable law, the Partnership (or its Affiliate) shall withhold, or cause
to be withheld, from payments otherwise payable to you an amount equal to any
tax or social security required to be withheld by reason of such resulting
compensation income or wages, and to take such other action(s) as may be
necessary in the opinion of the Partnership (or its Affiliate) to satisfy such
withholding obligation. You acknowledge and agree that none of the Board, the
Committee, the Partnership or any of its Affiliates have made any representation
or warranty as to the tax consequences to you as a result of the vesting or
payment of the Phantom Units, tandem DERs or Cash Bonus granted hereunder. You
represent that you are in no manner relying on the Board, the Committee, the
Partnership or any of its Affiliates or any of their respective managers,
directors, officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. You represent that you have consulted with any tax consultants
that you deem advisable with respect to the Phantom Units, tandem DERs and Cash
Bonus granted hereunder.

6.
No Rights as a Common Unit Holder. Without limiting any provision of this
Agreement, neither you nor any person claiming under or through you shall have
any of the rights or privileges of a holder of Common Units (including, without
limitation, any voting rights) as a result of the grant of the Phantom Units or
tandem DERs hereunder.

7.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise) other than by will or the
laws of descent and distribution and such rights shall not be subject to
execution, attachment, or similar process. Upon any attempt by you to transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plans, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

8.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Partnership and any person lawfully claiming
under you.

9.
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Phantom Units, tandem DERs and Cash Bonus granted hereunder.
Without limiting the scope of the preceding sentence, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.








--------------------------------------------------------------------------------




10.
Amendments. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plans; provided,
however, that except as otherwise provided in the Plans or this Agreement, any
such amendment that materially reduces your rights hereunder shall be effective
only if it is in writing and signed by both you and an authorized officer of the
general partner of the General Partner of the Partnership.

11.
Section 409A Compliance. The terms of this Agreement shall be construed as
necessary to comply with, or be exempt from, Section 409A of the Code and the
Treasury regulations and other applicable guidance issued thereunder
(collectively, “Section 409A”). If a payment hereunder would be subject to the
additional tax under Section 409A(a)(2)(B)(i) of the Code, then such payment
shall be delayed and paid in a lump sum (without interest) on the earlier of
(i) the first day that is more than six months after your Termination of
Employment or (ii) your death. For purposes of Section 409A, each payment
provided under this Agreement shall be treated as a separate payment.

12.
No Right to Employment. Nothing in the Plans, nor the grant of the Phantom
Units, tandem DERs and Cash Bonus pursuant to this Agreement, shall confer upon
you the right to continued employment by the Partnership or any of its
Affiliates or affect in any way the right of the Partnership or any of its
Affiliates to terminate your employment at any time. Unless otherwise provided
in a written employment agreement or by applicable law, your employment by the
Partnership and its Affiliates shall be on an at-will basis, and your employment
relationship may be terminated at any time by either you or the Partnership or
one of its Affiliates for any reason or for no reason whatsoever, with or
without cause or notice. Any question as to whether and when there has been a
termination of your employment, and the cause of such termination, shall be
determined by the Committee or its delegate, and its determination shall be
final and binding for all purposes.

13.
Clawback. Notwithstanding any provision in this Agreement or the Plans to the
contrary, to the extent required by (a) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (b) any policy that may
be adopted or amended by the Board from time to time, all Phantom Units, tandem
DERs and Cash Bonus granted hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

14.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.








--------------------------------------------------------------------------------




If you disagree with any of the terms of this Agreement or choose not to accept
the Phantom Units, tandem DERs and Cash Bonus granted hereunder, please contact
Allison McLean on or before the close of business on March 3, 2017. Otherwise,
by making a time of payment election through Ceridian in accordance with
Paragraph 4, you will be deemed to have (i) accepted the Phantom Units, tandem
DERs and Cash Bonus granted hereunder and (ii) expressly acknowledged and agreed
to all of the applicable terms and conditions set forth in this Agreement and in
the Plans.
[Remainder of Page Intentionally Blank;
Signature Page Follows]
    







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by an authorized officer of
the general partner of the General Partner of the Partnership, effective for all
purposes as provided above.


BOARDWALK PIPELINE PARTNERS, LP


By: Boardwalk GP, LP, its general partner


By: Boardwalk GP, LLC, its general partner


    
By:     
Name:
Title:









